                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

ESMERELDA GARCIA,                                 )
         Plaintiff,                               )
                                                  )
        v.                                        )   CAUSE NO.: 2:19-CV-268-JVB-JPK
                                                  )
CVS PHARMACY, INC., CVS HEALTH                    )
CORP., CVS INDIANA d/b/a CVS, and                 )
WEC 2000B-CSF-7 LLC,                              )
            Defendants.                           )

                                     OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ. P.

12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over this

litigation.

        Defendant Hook-SupeRx, LLC d/b/a CVS Pharmacy (“Hook-SupeRx”) (which represents

that it is improperly named as CVS Pharmacy, Inc., CVS Health Corp., CVS Indiana, LLC d/b/a

CVS) invoked this Court’s subject matter jurisdiction via diversity jurisdiction by filing a Notice

of Removal to federal court. As the party seeking federal jurisdiction, Hook-SupeRx has the

burden of establishing that subject matter jurisdiction exists. Smart v. Local 702 Int’l Bhd. of Elec.

Workers, 562 F.3d 798, 802-03 (7th Cir. 2009).

        For the Court to have diversity jurisdiction, Plaintiff Esmerelda Garcia must be a citizen of

a different state than both Hook-SupeRx and Defendant WEC 2000B-CSF-7 LLC (“WEC”), and

the amount in controversy must be more than $75,000. Hook-SupeRx has alleged a sufficient
amount in controversy. Hook-SupeRx has also sufficiently alleged the citizenship of Garcia and

itself. However, the allegations are insufficient as to the citizenship of WEC.

       The Notice of Removal alleges that WEC is “a Delaware limited-liability company

incorporated in the State of Texas with its principal place of business located in Texas.” (Notice

of Removal ¶ 8, ECF No. 1 (emphasis added)). This allegation regarding the citizenship of WEC

is unclear as to whether it is “incorporated,” and thus, a corporation, or whether it is “organized”

as a limited liability company.

       This distinction is important because, for purposes of establishing diversity jurisdiction, a

limited liability company’s citizenship is different than that of a corporation. Corporations “are

deemed to be citizens of the state in which they are incorporated and the state in which they have

their principal place of business.” N. Trust Co. v. Bunge Corp., 899 F.2d 591, 594 (7th Cir. 1990)

(citing 28 U.S.C. § 1332(c)(1)). Conversely, a limited liability company’s citizenship “for

purposes of . . . diversity jurisdiction is the citizenship of its members.” Cosgrove v. Bartolotta,

150 F.3d 729, 731 (7th Cir. 1998).

       Therefore, if WEC is a limited liability company (as its full name suggests and the Notice

of Removal alleges), the Court must be advised of the identity of each of its members and advised

of each member’s citizenship. Hicklin Eng’g, L.C. v. Bartell, 439 F.3d 346, 347 (7th Cir.

2006); see generally Guar. Nat’l Title Co. v. J.E.G. Assocs., 101 F.3d 57, 59 (7th Cir.

1996) (explaining that the court would “need to know the name and citizenship(s)” of each partner

for diversity jurisdiction purposes). Moreover, citizenship must be “traced through multiple levels”

for those members who are a partnership or a limited liability company, as anything less can result

in a remand for want of jurisdiction. Mut. Assignment & Indem. Co. v. Lind-Waldock & Co.,

LLC, 364 F.3d 858, 861 (7th Cir. 2004).



                                                 2
       Given the importance of determining the Court’s jurisdiction to hear this case, Hook-

SupeRx must first allege whether WEC is “incorporated,” and thus, a corporation, or whether it is

“organized” as a limited liability company or another form of business entity. Hook-SupeRx must

then sufficiently allege WEC’s citizenship as outlined above. Therefore, the Court ORDERS

Hook-SupeRx to FILE, on or before August 19, 2019, a supplemental jurisdictional statement

that properly alleges WEC’s citizenship as stated above.

       So ORDERED this 5th day of August, 2019.

                                                s/ Joshua P. Kolar
                                                MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                UNITED STATES DISTRICT COURT




                                               3
